            Case 1:20-cv-03538-GLR Document 44 Filed 12/13/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,                          )
                                                   )
                Plaintiff,                         )
                                                   )
       v.                                          )   Case No. 1:20-cv-03538 - GLR
                                                   )
RAGINGBULL.COM, LLC f/k/a                          )
LIGHTHOUSE MEDIA LLC, et al.,                      )
                                                   )
                Defendants.                        )
                                                   )


DEFENDANTS’ MOTION TO POSTPONE AND RESCHEDULE THE PRELIMINARY
       INJUNCTION BRIEFING SCHEDULE AND HEARING DATES

        Defendants RagingBull.com, LLC (“Raging Bull”), Jeffrey M. Bishop, Jason Bond,

Sherwood Ventures, LLC, and Jason Bond, LLC, (collectively, “ GT Defendants”), by and through

undersigned counsel, file this Motion to Postpone and Reschedule the Preliminary Injunction

Briefing Schedule and Hearing Dates. The briefing schedule per Section XXIX of the Temporary

Restraining Order (TRO) calls for the submission of Defendants’ materials by 5:00 p.m. Sunday,

December 13, 2020, with a hearing set for December 18, 2020. We propose to reschedule the

Preliminary Injunction (PI) hearing to either December 31, January 5, 2021, or December 29, 2020

and to move the date to submit materials for the hearing as contemplated in Section XXIX of the

TRO.

        All Defendants have conferred and consent to and agree with this Motion. Given the

breadth of the TRO and its impact on the Defendants, including the hardships imposed on

preparing a defense and response to the FTC’s actions under the limitations and requirements

imposed by the Receiver (e.g., that a substantial number of computers must be overnighted today

for delivery to the Receiver tomorrow, that assets that could be used to prepare a defense, with
                                               1
ACTIVE 54217205v1
          Case 1:20-cv-03538-GLR Document 44 Filed 12/13/20 Page 2 of 4



very limited exception, are frozen), and the holidays, a modest postponement is essential to allow

the Defendants to properly respond and prepare their defense. Thus, we respectfully submit that

good cause has been shown.

        Defendants would agree that the TRO would continue in effect until the PI hearing subject

to any Court Ordered modifications or relief sought by any Party, including the FTC.

        GT Counsel attempted to confer with the FTC Saturday afternoon and the FTC responded

on Sunday afternoon. In doing so, the FTC proposed an alternative schedule for an adjourned PI

hearing (offering the dates January 12th or 13th), but it conditioned any consent to the adjournment

of the PI hearing on the GT Defendants withdrawing their Motion to Modify the TRO. The FTC’s

stated basis for doing so was that “it will be most efficient to keep to the current schedule and go

forward with a hearing on the FTC’s request for a preliminary injunction this Friday.” However,

the Motion to Modify will be fully briefed in a few hours (the FTC has already responded and the

GT Defendants are submitting a reply brief shortly). Therefore, it is unclear to the GT Defendants

what efficiencies—if any—will be lost via an adjournment of the PI Hearing.

        The FTC’s position that it would consent to a postponement or extension only if all of the

Defendants agreed that the TRO would remain in effect “without modification” and that the GT

Defendants would have to withdraw their Motion to Modify the TRO is not reasonable and the

Defendants rejected that proposal.



 Dated: December 13, 2020                        Respectfully submitted,

                                                 RagingBull.com, LLC, Jeffrey M. Bishop,
                                                 Jason Bond, Sherwood Ventures, LLC, Jason
                                                 Bond, LLC

                                                 By:
                                                 /s/ David G. Barger
                                                 David G. Barger (DCB# 469095)
                                                 2
ACTIVE 54217205v1
          Case 1:20-cv-03538-GLR Document 44 Filed 12/13/20 Page 3 of 4



                                                Greenberg Traurig LLP
                                                1750 Tysons Blvd.
                                                Suite 1200
                                                McLean, VA 22102
                                                Tel: (703) 749-1300
                                                Email: bargerd@gtlaw.com

                                                Andrew G. Berg
                                                Greenberg Traurig, LLP
                                                2101 L Street, N.W.
                                                Suite 1000
                                                Washington DC 20037
                                                Tel: (202) 331- 3100
                                                Email: berga@gtlaw.com
                                                Pro Hac Vice Pending

                                                Miriam G. Bahcall
                                                Greenberg Traurig, LLP
                                                77 West Wacker Drive
                                                Suite 3100
                                                Chicago, IL 60601
                                                Tel: (312) 476-5135
                                                Email: bahcallm@gtlaw.com
                                                Pro Hac Vice Pending

                                                Counsel for Defendants RagingBull.com, LLC
                                                (“Raging Bull”), Jeffrey M. Bishop, Jason
                                                Bond, Sherwood Ventures, LLC, and Jason
                                                Bond, LLC




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 13th day of December 2020 a true and accurate copy

foregoing UPDATED DEFENDANT’S NOTICE OF INTENT TO REPLY was properly served

on all parties registered through the ECF system.




                                                3
ACTIVE 54217205v1
          Case 1:20-cv-03538-GLR Document 44 Filed 12/13/20 Page 4 of 4



                                     /s/ David Barger
                                     David G. Barger (DCB# 469095)
                                     Greenberg Traurig LLP
                                     1750 Tysons Blvd.
                                     Suite 1200
                                     McLean, VA 22102
                                     Tel: (703) 749-1300
                                     Email: bargerd@gtlaw.com

                                     Counsel for Defendants RagingBull.com, LLC
                                     (“Raging Bull”), Jeffrey M. Bishop, Jason Bond,
                                     Sherwood Ventures, LLC, and Jason Bond, LLC




                                        4
ACTIVE 54217205v1
